DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority to provisional Application No. 62/825,250, filed on the March 28, 2019.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “server” and “hardware processor”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 recites the limitation “a means for providing a pressurized flow” in line 3. The instant specification defines the pressurized flow is provided by generator (Paragraph 25).
Claim 15 recites the limitation “a means for generating output signals conveying information” in line 5. The instant specification defines the output signals are provided by sensors (Paragraph 25).
Claim 15 recites the limitation “a means for executing machine-readable instructions” in line 8. The instant specification defines the machine-readable instructions are provided by the processors (Paragraph 25).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane et al. (WO 2014097047 A1), hereinafter Kane.
Regarding claim 1,  Kane discloses a system (system 100; Figure 1; Paragraph 13) configured to provide pressure therapy to a subject (Paragraph 04), the system comprising: a pressure generator (pressure generator 140; Figure 1; Paragraph 13) configured to provide a pressurized flow of breathable gas to an airway of the subject (subject 106; Figure 1 ; Paragraph 16), one or more sensors (one of more sensors 142; Figure 1; Paragraph 13 and 21) configured to generate output signals conveying information related to one or more parameters of the pressurized flow of breathable gas and respiration of the subject (Paragraph 21 and 22); one or more hardware processors (one or more processor 110; Figure 1; Paragraph 22 and 26) operatively connected with the pressure generator and the one or more sensors, the one or more hardware processors configured by machine readable instructions to: determine the one or more parameters of the pressurized flow of breathable gas and the respiration of the subject based on the information in the output signals (Paragraph 32); determine one or more indices of respiratory impedance for the airway of the subject based on the determined one or more parameters (paragraph 37-39); determine a change in health status of the subject based on the one or more indices of respiratory impedance (Paragraph 27 and 37); and generate an alert indicative of the change in health status for communication to the subject and/or a caregiver of the subject (Paragraph 27).
Regarding claim 2,  Kane discloses one or more hardware processors (one or more processor 110; Figure 1; Paragraph 22 and 26)  are configured such that the one or more indices of respiratory impedance comprise: a respiratory resistance value (Paragraph 37 and 71-72), a respiratory impedance value (Paragraph 37 and 71-72), a respiratory reactance value (Paragraph 37 and 71-72), wherein the expiratory reactance value is determined based on the respiratory impedance value (Paragraph 0037).
Regarding claim 3, Kane discloses the one or more hardware processors (one or more processor 110; Figure 1; Paragraph 22and 26)   are configured such that the respiratory resistance value  (Paragraph 37 and 71-72), the respiratory impedance value (Paragraph 37 and 71-72) and the respiratory reactance value (Paragraph 37 and 71-72) are determined for individual breaths in an ongoing manner during the pressure therapy (Paragraph 23-24, 65-66). 
Regarding claim 4, Kane discloses a system wherein the one or more hardware processors (one or more processor 110; Figure 1; Paragraph 22 and 26)  are configured such that determining the one or more indices of respiratory impedance for the subject (subject 106; Figure 1 ; Paragraph 16) based on the determined one or more parameters (parameter determination module 112: Figure 1; Paragraph 30)  comprises determining a breath to breath change in the expiratory reactance value, and wherein the one or more hardware processors are configured to determine the change in health status of the subject based on the breath to breath change in the expiratory reactance value to provide the pressure therapy to the subject (Paragraph 15, 17, 37, 71).
Regrading claim 5, Kane discloses a system wherein the one or more hardware processors (one or more processor 110; Figure 1; Paragraph 22 and 26)  are further configured to determine a threshold for the breath to breath change in the expiratory reactance value (Paragraph 70-71), and generate the alert indicative of the change in health status responsive to a breach of the threshold by the breath to breath change in the expiratory reactance value (Paragraph 68 and 71).  
Regarding claim 6, Kane discloses  the system wherein the one or more hardware processors (one or more processor 110; Figure 1; Paragraph 22 and 26)   are further configured to determine the threshold for the breath to breath change in the expiratory reactance value based on a seasonality or a periodicity of the breath to breath change in the expiratory reactance value (Paragraph 70-71).  
Regarding claim 8, Kane discloses the system, wherein the one or more hardware processors (one or more processor 110; Figure 1; Paragraph 22 and 26) are further configured to control (control module 111; Figure 1; Paragraph 32) the pressure generator to adjust the pressurized flow of breathable gas based on the generated alert and the determined one or more indices of respiratory impedance to provide the pressure therapy to the subject (Paragraph 32).  
Regarding claim 9, Kane discloses a method (method 200; Figure 2; Paragraph 77)  for providing pressure therapy to a subject, the method being implemented by a computer system (system 100; Figure 1; Paragraph 76)  that comprises one or more hardware processors  (one or more processor 110; Figure 1; Paragraph 22 and 26) executing machine readable instructions that, when executed, perform the method, the method comprising: obtaining, from one or more sensors (sensors 142; Figure 1; Paragraph 80), information related to one or more parameters of a pressurized flow of breathable gas to an airway of the subject and respiration of the subject (paragraph 80); determining, using the computer system, the one or more parameters of the pressurized flow of breathable gas and the respiration of the subject based on the obtained information (Paragraph 80-82); determining, using the computer system, one or more indices of respiratory impedance for the airway of the subject based on the determined one or more parameters (Paragraph 82); and determining, using the computer system, a change in health status of the subject based on the one or more indices of respiratory impedance; and generating, using the computer system, an alert indicative of the change in health status for communication to the subject and/or a caregiver of the subject (Paragraph 80-85).  
Regarding claim 10, Kane discloses method of claim 9, wherein the one or more indices of respiratory impedance comprise a respiratory resistance value (Paragraph 37 and 71-72), a respiratory impedance value(Paragraph 37 and 71-72), and a respiratory reactance value(Paragraph 37 and 71-72), and wherein the method (method 200; Figure 2; Paragraph 77)  comprises determining the expiratory reactance value based on the respiratory impedance value(Paragraph 37 and 71-72). 
Regarding claim 11, Kane discloses a system (system 100; Figure 1; Paragraph 76)   wherein the method (method 200; Figure 2; Paragraph 77)   comprises determining the respiratory resistance value(Paragraph 37 and 71-72),  the respiratory impedance value(Paragraph 37 and 71-72),  and the respiratory reactance value (Paragraph 37 and 71-72) for individual breaths in an ongoing manner during the pressure therapy (Paragraph 23-24, 65-66).  
Regarding claim 12, Kane discloses the method (method 200; Figure 2; Paragraph 77)  wherein determining the one or more indices of respiratory impedance (Paragraph 36-37 and 71-72)  for the subject (subject 106; Figure 1 ; Paragraph 16) based on the determined one or more parameters comprises determining a breath to breath change in the expiratory reactance value (Paragraph 36-37 and 71-72), and wherein the method comprises determining the change in health status of the subject based on the breath to breath change in the expiratory reactance value to provide the pressure therapy to the subject (Paragraph 32 and 36).  
Regarding claim 13, Kane discloses the method (method 200; Figure 2; Paragraph 77)  wherein the method comprises determining a threshold for the breath to breath change in the expiratory reactance value, and generating the alert indicative of the change in health status responsive to a breach of the threshold by the breath to breath change in the expiratory reactance value (Paragraph 70-71).  
Regarding claim 14, Kane discloses the method (method 200; Figure 2; Paragraph 77)  wherein determining the threshold for the breath to breath change in the expiratory reactance value based on a seasonality or a periodicity of the breath to breath change in the expiratory reactance value (Paragraph 70-71).  
Regarding claim 15,  Kane discloses a system (system 100; Figure 1; Paragraph 13)  providing pressure therapy to a subject (Paragraph 04), the system comprising: a means for providing a pressurized flow (pressure generator 140; Figure 1; Paragraph 13)  of breathable gas to an airway  of the subject (subject 106; Figure 1 ; Paragraph 16) (Paragraph 05); a means for generating output signals (one of more sensors 142; Figure 1; Paragraph 13 and 21)  conveying information related to one or more parameters of the pressurized flow of breathable gas and respiration of the subject (Paragraph 05,13, 21-23); and a means for executing machine-readable instructions with at least one hardware processor(Paragraph 29-31), wherein the machine-readable instructions comprising: obtaining, from the means generating output signals (Paragraph 80), information related to one or more parameters of the pressurized flow of breathable gas and the respiration of the subject (Paragraph 80-82);   determining, using the means for executing (one or more processor 110; Figure 1; Paragraph 22 and 26), the one or more parameters of the pressurized flow of breathable gas and the respiration of the subject based on the obtained information (Paragraph 22-26); determining, using the means for executing, one or more indices of respiratory impedance for the airway of the subject based on the determined one or more parameters (Paragraph 37); determining, using the means for executing, a change in health status of the subject based on the one or more indices of respiratory impedance(Paragraph 27 and 37); and generating, using the means for executing, an alert indicative of the change in health status for communication to the subject and/or a caregiver of the subject (Paragraph 27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (WO 2014097047 A1) as applied to claim 2.
Regarding claim 7, Kane discloses the system of claim 2, wherein the one or more hardware processors (one or more processor 110; Figure 1; Paragraph 22 and 26) are configured to detect expiratory reactance value (Paragraph 37). 
Kane does not disclose wherein the expiratory reactance value is configured from the total airway of the subject which comprises a mouth, nasal passages, sinuses, pharynx, trachea, and lungs of the subject. 
However, Kane does disclose a nasal/oral mask, full face mask, total face mask interface (184; Figure 1; Paragraph 20), which will reasonably include the different body parts of the total airway as claimed.
Therefore, Kane is considered to be in field of respiratory monitors. Due to an absence of the limitations of the different body parts of the respiratory system, it would be obvious to one of ordinary skill in the art, assuming the broadest interpretation of both the prior art and the instant claim,  that “total” airway would reasonably encompass the absent limitation of all the different body parts of the respiratory system that comprises a mouth, nasal passages, sinuses, pharynx, trachea, and lungs of the subject. One would be motivated to use the nasal and oral mask, full-face mask, total face mask (Paragraph 20) to capture both nasal and mouth expiratory breathing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAAP AHMED ELLABIB/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785